DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 1/13/2022. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bill Schulman on January 27, 2022.

3.	The application has been amended as follows:

	Claim 1, last line: 
Change “with the proviso that when R1, R2, R3, R4, and R7 are all hydrogen, R5 is not t-butyl.”
 to -- with the proviso that when R1, R2, R3, R4, and R7 are all hydrogen, R5 is not t-butyl, wherein the compound has aromatic or olfactive properties.-- 

Claim 6, last line: 
Change “wherein said composition further comprises an inert support material.”
to -- wherein said composition further comprises an inert support material, wherein the compound has aromatic or olfactive properties.--
Allowable Subject Matter
4. 	Claims 1 – 18 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Clive, et al. “A Free Radical Method for Reduction of Cyclohexanones—Preferential Formation of Equatorial Alcohols”, SYNTHETIC COMMUNICATIONS, Vol. 33, No. 11, pp. 1951–1961, 2003.


           Summary of Claim 1:
A compound of the following general formula (I): 


    PNG
    media_image1.png
    138
    178
    media_image1.png
    Greyscale


wherein: - R1, R2, R3, R4, R6 and R7, represent independently a hydrogen atom or a methyl group; 

- R5 represents a hydrogen atom or a saturated linear C1-C5 alkyl group;   

- R4 and R5 could together form a cyclopentyl group; and 

- the total number of carbon atoms is greater than 9,

with the proviso that when R1, R2, R3, R4, and R7 are all hydrogen, R5 is not t-butyl, wherein the compound has aromatic or olfactive properties.

 
	



    PNG
    media_image2.png
    74
    132
    media_image2.png
    Greyscale


	Clive et al. do not teach or fairly suggest the claimed compound of general formula (I), wherein the compound comprises, in particular, an R5 group other than tert-butyl. Clive et al. are further silent on the aromatic and olfactive properties of the claimed compound. Applicant demonstrated that the claimed compound of general formula (I) results in a unique and unexpected olfactory profile.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763